DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment filed 24 September 2021 is acknowledged.  Claims 1-39, 41-56, and 60-70 have been cancelled.  Claims 40, 71, and 72 have been amended.  No claims have been added.  Claims 40, 57-59, and 71-73 are pending and under consideration.


Drawings
The replacement drawings for Figures 5A, 5B, 6A, 6B, 7A, and 7B are acknowledged and have been entered.  The previous objection to the drawings is withdrawn in view of the replacement figures.


Withdrawn Objections/Rejections
The objection to claims 40, 68, and 72 is withdrawn in view of Applicant’s amendment.

The rejection of claims 40, 57-59, 68, 69, and 71-73 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.

The previous rejection of claims 40, 41, 57-59, 72, and 73 under pre-AIA  35 U.S.C. 102(b) as being anticipated by US20100286374 to Gunasekaran (IDS) is withdrawn in view of Applicant’s amendment to recite particular substitutions at each position.  

The previous rejection of claims 40, 41, 57-59, and 68-73 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20100286374 to Gunasekaran (IDS) in view of US20100015133 to Igawa (IDS) is withdrawn in view of Applicant’s amendment to recite particular substitutions at each position and in view of Applicant’s arguments.


Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 40, 57-59, and 71-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over each of: 
in view of US20100015133 to Igawa (IDS).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite one or more species that comprise the CH1:CL and CH3:CH3 charge pair substitutions recited in amended claim 40.  The patented species therefore anticipate the instantly claimed constructs and either anticipate or render obvious the generic encoding nucleic acid, vector, and host cell claims.  The CH3 substitutions recited in claim 72 are also either anticipated by or obvious over the patented claims.  And while the claims do not recite the VH:VL AHo 46 substitutions recited in claim 71, for the reasons discussed above those substitutions would have been obvious in view of the teachings of Igawa.  Therefore the claims are not patentably distinct.
Applicant’s request to hold the rejections in abeyance is acknowledged.  However, since all other rejections have been overcome either a terminal disclaimer or some other appropriate action must be taken to address the double patenting rejections.



Allowable Subject Matter 
No claim is allowed.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643